                 IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                           WESTERN DIVISION

                           NO. 5:15-CR-62-H
                           NO. 5:15-CR-67-H
                           NO. 5:15-CR-68-H


UNITED STATES OF AMERICA,              )
                                       )
     v.                                )
                                       )
DUKE ENERGY BUSINESS SERVICES          )
                                                          ORDER
LLC; DUKE ENERGY CAROLINAS,            )
LLC; and DUKE ENERGY                   )
PROGRESS, INC.,                        )
       Defendants.                     )



     The court is in receipt of the Invoice of the court appointed

monitor, Benjamin F. Wilson and the law firm, Beveridge & Diamond,

P.C., (“CAM”) dated June 25, 2019, which was submitted to this

court on June 25, 2019.     This invoice covers services rendered by

the CAM for the time period of May 1, 2019 through May 31, 2019,

and disbursements listed through May 31, 2019.            The parties have

informed   the   court   they   have    no   objections   to   the   invoice

submitted.    Therefore, the court, having carefully reviewed the

submissions, hereby approves the invoice for fees in the amount of

$73,081.50, plus expenses and disbursements of $54,011.57 for a

total invoice of $127,093.07.          Defendants are directed to render
payment of $127,093.07 to BEVERIDGE & DIAMOND, P.C., within 45

days of the electronic submission of this invoice on June 25, 2019.


     This 27th day of June 2019.



                         ___________________________________
                         MALCOLM J. HOWARD
                         Senior United States District Judge

At Greenville, NC
#35




                                   2
